

Exhibit 10.1
Execution Version


AMENDMENT TO
AGREEMENT
This Amendment (this “Amendment”), dated as of March 25, 2020, is by and among
Elliott Investment Management L.P., a Delaware limited partnership, Elliott
Associates, L.P., a Delaware limited partnership, and Elliott International,
L.P., a Cayman Islands limited partnership (each, an “Elliott Party,” and,
collectively, the “Elliott Parties”), and Evergy, Inc., a Missouri corporation
(the “Company”), and amends the Agreement, dated as of February 28, 2020 (the
“Agreement”), by and among the Elliott Parties and the Company. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Agreement. In consideration of and reliance upon the mutual covenants and
agreements contained in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the Elliott
Parties and the Company agree as follows:
1.    Amendments to the Agreement. In accordance with Section 16 of the
Agreement, Section 1(c)(i) of the Agreement is hereby amended by (a) deleting
“May 30, 2020” where it appears and replacing it with “July 30, 2020”,
(b) deleting “June 17, 2020” where it appears and replacing it with “August 17,
2020” and (c) deleting “September 4, 2020” where it appears and replacing it
with “October 14, 2020”.
2.    Amendment and Restatement of the Committee Charter. The Elliott Parties
hereby consent to the amendment and restatement of the Committee Charter in the
form attached hereto as Exhibit A.
3.    Miscellaneous
(a) This Amendment shall not constitute an amendment of any provisions of the
Agreement, except as expressly amended herein. From and after the execution of
this Amendment, each reference in the Agreement to “this Agreement, “herein”,
“hereunder” and “hereof”, and words of similar import, will be deemed to refer
to the Agreement as amended by this Amendment; provided that references to “the
date of this Agreement”, “the date hereof” and other similar references shall
continue to refer to February 28, 2020 and not to the date of this Amendment.
(b) The provisions of Sections 7, 8, 9, 10, 11, 13, 14, 15, 16 and 17 of the
Agreement are incorporated by reference herein mutatis mutandis and this
Amendment shall be governed by and construed in accordance with such provisions.
[Signature page follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.


ELLIOTT PARTIES:
Elliott Investment Management, L.P.




By: /s/ Elliot Greenberg    
Name: Elliot Greenberg
Title: Vice President


Elliott Associates, L.P.


By: Elliott Investment Management L.P.,
as attorney-in-fact


By: /s/ Elliot Greenberg    
Name: Elliot Greenberg
Title: Vice President


Elliott International, L.P.


By: Hambledon, Inc.,
its General Partner


By: Elliott Investment Management L.P.,
as attorney-in-fact


By: /s/ Elliot Greenberg    
Name: Elliot Greenberg        
Title: Vice President










[Signature Page - Elliott Parties]

--------------------------------------------------------------------------------





COMPANY:


EVERGY, INC.




By: /s/ Heather A. Humphrey            
Name: Heather A. Humphrey
Title:    Senior Vice President, General
Counsel and Corporate Secretary












[Signature Page - Company]

--------------------------------------------------------------------------------





EXHIBIT A
AMENDED AND RESTATED STRATEGIC REVIEW & OPERATIONS COMMITTEE CHARTER
[Attached]






--------------------------------------------------------------------------------





EVERGY, INC.
STRATEGIC REVIEW & OPERATIONS COMMITTEE CHARTER
Amended March 25, 2020


A.     Purpose
There will be a Strategic Review & Operations Committee (the “Committee”) whose
members will be appointed as set forth below by the Board of Directors (the
“Board”) of Evergy, Inc. (“Evergy” and, together with its subsidiaries, the
“Company”) to assist the Board in exploring ways to enhance long-term
shareholder value.
The Committee will be established and maintained in accordance with the terms of
that certain agreement, dated as of February 28, 2020 (as amended from time to
time, the “Cooperation Agreement”), by and among Elliott Investment Management
L.P., Elliott Associates, L.P. and Elliott International, L.P. (each, an
“Elliott Party,” and, collectively, the “Elliott Parties”), and the Company. Any
capitalized terms used but not defined herein will have the meanings given to
them in the Cooperation Agreement.
The Committee’s primary purposes are to:
1)
Serve as an advisor to the Board and management in exploring ways to enhance
long-term shareholder value (the “Strategic Review”), including through the
evaluation of:

a)
Opportunities for a strategic combination or merger involving the Company (a
“Merger Transaction”); and

b)
Enhancements to the Company’s long-term standalone operating plan and strategy
(a “Modified Standalone Plan”).

2)
Report to the Board periodically during the course of the Strategic Review, as
the Committee deems necessary, on information and developments related to a
potential Merger Transaction, including receipt of indications of interest and
proposals.

3)
Present a formal recommendation (by majority vote of the Committee) to the Board
on the results of and conclusions from the Strategic Review (including on
whether the Company should pursue a Merger Transaction or a Modified Standalone
Plan) on or prior to July 30, 2020; provided, however, that, subject to the
terms of the Cooperation Agreement (including Section 1(c) thereof), if both of
the New Directors vote in favor of a formal recommendation that is not approved
by a majority vote of the Committee, (x) the Committee will present to the Board
both the formal recommendation of the New Directors and that of the other
members of the Committee, (y) both formal recommendations will simultaneously be
publicly disclosed by the Company promptly following delivery of such
recommendations to the Board (in no event more than five (5) business days
later) and (z) the New Directors will be permitted to discuss their formal
recommendation and the reasons for their decision publicly, which disclosure the
Company agrees will not be deemed to violate any confidentiality obligation to
the Company or any other Company Policy applicable to the New Directors so long
as such disclosure does not cause the Company to breach a confidentiality
obligation to a Third Party.





1

--------------------------------------------------------------------------------




B.     Membership
The Committee shall be composed of four (4) directors and will initially consist
of Terry Bassham, Art Stall, Paul Keglevic and Kirk Andrews, with Art Stall and
Paul Keglevic initially serving as Co-Chairs. The Co-Chairs shall be responsible
for the leadership of the Committee, including overseeing the agenda, presiding
over meetings and reporting to the Board.
Each member of the Committee shall have one vote on each matter presented to the
Committee, except as set forth below. Every decision made at a meeting of the
Committee by majority vote of all members of the Committee shall be deemed the
decision of the Committee.
If a New Director is unable or unwilling to serve as a member of the Committee,
resigns as a member of the Committee, is removed as a member of the Committee or
ceases to be a member of the Committee for any other reason, and the Elliott
Parties are entitled to select a replacement in accordance with the terms of the
Cooperation Agreement, for any period during which only one New Director is
serving on the Committee and until a replacement has been seated on the
Committee, (1) such remaining New Director will serve as Co-Chair of the
Committee and (2) any action of such remaining New Director (including voting)
will be deemed to be an action on behalf of two members of the Committee.
The Committee shall meet (including telephonically) as often as the Committee
may determine is appropriate (at a minimum every two weeks through the earlier
of the Committee End Date and August 17, 2020) to carry out its responsibilities
and will maintain minutes of meetings and regularly report to the Board on the
activities and actions of the Committee.
C.     Authority
The Committee has the authority to:
1)
Retain, at the Company’s expense, its own independent advisors (including
strategy and cost consultants, financial advisors, regulatory advisors,
transaction and tax counsel and other experts) as it deems necessary in the
performance of its duties.

2)
Request any information it requires from employees or other representatives of
the Company, all of whom shall be directed to cooperate in a timely manner with
the Committee, as it deems necessary.

3)
Provide oversight of day-to-day process matters and guidance to Terry Bassham
and other company officers and executives on negotiations with Third Parties
around any necessary changes to initial indications or proposals received for a
potential Merger Transaction.

D.     Duties and Responsibilities
The Committee’s responsibilities and duties are as follows:
Merger Transaction Review
1)
Explore a potential Merger Transaction, taking into account all considerations
deemed relevant by the Committee, including the value and form of consideration
to shareholders (taking into account nominal transaction price, expected timing
to close and overall certainty and achievability).





2

--------------------------------------------------------------------------------




2)
Solicit one or more initial proposals or indications of interest from Third
Parties regarding a potential Merger Transaction, and direct management
(together with the Committee’s and the Company’s advisors) to enter into
customary non-disclosure agreements with, and provide customary information to,
such Third Parties in connection with such solicitation.

3)
Provide periodic updates to the Board regarding any potential Merger
Transaction, including any proposals or indications of interest received from
Third Parties, and otherwise assist the Company in complying with its
obligations under, or related to, the Cooperation Agreement.

4)
Review and evaluate any bona fide proposals or indications of interest with
respect to any potential Merger Transaction received by the Company. The Board
shall have the ability to review and evaluate any bona fide proposals or
indications of interest with respect to any potential Merger Transaction
received by the Company in parallel with the Committee’s review and evaluation;
however, the timing of the Board’s review shall not inhibit the Committee from
moving forward on its review and evaluation and making a formal recommendation
to the Board by no later than July 30, 2020 (including in advance of the Board’s
completion of its review and evaluation).

5)
Make a formal recommendation to the Board on pursuing one or more Merger
Transactions (including on which, if any, potential Merger Transactions provide
the highest value to shareholders), it being understood that the Board will
retain substantive decision-making authority with respect to any potential
Merger Transaction, including whether or not to accept any Committee
recommendation to pursue a Merger Transaction and the terms and conditions of
any such Merger Transaction to be set forth in in any definitive merger
agreement with any Third Party.

6)
If an indication of interest or proposal for a potential Merger Transaction is
received during the Strategic Review having such threshold terms determined by
the Committee, the Committee will prioritize its duties and responsibilities in
favor of consideration of a potential Merger Transaction.

7)
Provide to the Elliott Parties a reasonable opportunity to (i) present the
Committee their views and analysis regarding the exploration of a Merger
Transaction and (ii) subject to the Elliott Parties electing to receive
information under the Confidentiality Agreement, review any public disclosure to
be made by the Company with respect to any formal recommendation of the
Committee to pursue a Merger Transaction.

Modified Standalone Plan
8)
Explore opportunities to enhance the Company’s long-term standalone operating
plan and strategy through implementation of a Modified Standalone Plan.

9)
Consider, investigate, review and evaluate at least the following principal
areas:

•
Opportunities to increase rate base investment / growth and long-term EPS
growth, including relative to peers;

•
Operational and cost optimization and excellence initiatives (O&M, G&A, fuel),
including relative to peers;

•
Generation-related savings from de-carbonization and the timing of coal plant
retirements; and







3

--------------------------------------------------------------------------------




•
Potential benefits to be obtained from shifting renewables generation capacity
from power purchase agreements to owned rate base assets (including certain of
those recently announced),



in each case, accounting for applicable legal and regulatory requirements and
any other considerations deemed relevant by the Committee.
10)
Commission, in consultation with its advisors, new benchmarking and other key
performance indicator studies (which could include (i) corporate-level SG&A
costs, (ii) business- and unit-level SG&A costs, (iii) non-generation O&M costs,
(iv) generation O&M costs, (v) generation fuel costs, (vi) distribution system
investment levels, (vii) transmission system investment levels, (viii) potential
new gas-fired generation investment levels, (ix) potential new renewables
generation investment levels, (x) other system hardening, modernization, safety,
reliability, security and cybersecurity investment levels, (xi) system average
interruption duration index (SAIDI) metrics, (xii) system average interruption
frequency index (SAIFI) metrics, and (xiii) greenhouse gas emission reduction
metrics).

11)
Make recommendations (including potentially as part of a formal recommendation)
regarding the development of multi-year target benchmark metrics and key
performance indicators for a Modified Standalone Plan, including as to any
recommended ongoing public disclosure in connection therewith.

12)
Assist and collaborate with the Board and other applicable committees of the
Board in assessing the optimal management team to execute any modified
standalone plan approved by the Board (including potential supplemental and
replacement senior management candidates with appropriate utility operating
credentials, including consideration of any candidates provided by any of the
Elliott Parties), including through holding meetings without any current Company
executives or officers (other than members of the Committee) present for such
purpose as it deems necessary.

Committee Recommendation to the Board
14)
On or prior to July 30, 2020, provide a formal recommendation (determined by
majority vote) to the Board on the results of and conclusions from the Strategic
Review.

15)
If the Committee is unable to provide any such formal recommendation by majority
vote by July 30, 2020, provide the Board with any formal recommendation that is
supported by two members of the Committee.

Other Responsibilities
16)
Provide periodic updates, respond promptly to inquiries and otherwise provide
information regarding the Strategic Review to the extent required under the
Confidentiality Agreement.

17)
Periodically review and reassess the adequacy of this Charter and submit any
proposed changes to the Board for approval, any which change to this Charter on
or prior to the Committee End Date will require the written consent of the
Elliott Parties.

18)
Perform any other activities consistent with this Charter, the Company’s By-laws
and governing law as the Committee or the Board deems necessary or appropriate.





4